Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (US 2017/0007808; hereafter referred to as D1) in view of Dalton (US 2015/0190620; hereafter referred to as D2).  D1 meets the claim language where:
Mapping the language of claim 1, the “interstitial fluid accumulation chamber configured to be implanted in a mammal for use as a protective environment for transplanted cells” as claimed is the accumulation chamber (41, 50) of D1 (see Figures 5-8 and paragraphs 12, 15 and 40-44);
The “opposed first and second members in spaced-apart relation” as claimed are the plates (42, 44 or 52 54) of D1; 
The “cell isolation chamber disposed within and in-between the opposed first and second members” as claimed is the chamber interior (43, 53);
The “filter which contains pores sized to allow interstitial fluid to enter the cell isolation chamber while preventing cells within the cell isolation chamber from leaving the cell isolation chamber” as claimed is the filter (46, 56, 57) of D1,and 
The “plurality of spaced-apart members disposed within and between the opposed first and second members, the plurality of spaced-apart members forming a tortuous path which is configured to prevent tissue from growing within the interstitial fluid accumulation chamber” as claimed are the spacer posts (51) of D1 (see Figure 8 and paragraphs 12 and 15).
However, D1 fails to clearly disclose the combination of the filter and the space-apart members (spacer posts) in the same device/embodiment.  D2 teaches that it was known utilize spacer posts that form tissue ingrowth preventing tortuous paths between the plates while also having receptacles that contain colonies with filters that prevent cells from leaving those receptacles; see paragraph 30.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a person of ordinary skill to utilize a filter in combination with spacer posts as supplemental means (1) to prevent collapse of the chamber, (2) while also preventing ingrowth of tissue, and (3) while at the same time preventing the escape of the colonized living cells. 

    PNG
    media_image1.png
    514
    681
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    473
    653
    media_image2.png
    Greyscale


Regarding claims 2 and 13, the distance between the plates limits ingrowth as suggested by D1 (see paragraphs 12 and 15), but this is made more explicit by D2 (see paragraph 21).
Regarding claim 3, the Applicant is directed to see Figures 7-8 and paragraph 43 of D1.
Regarding claim 7, the Applicant is directed to see paragraph 15 of D1.
Regarding claim 8, the Applicant is directed to see Figure 6 of D1.
Regarding claims 9 and 15, the septum as claimed is the filter (56, 57) in the plate(s) of D1.  Additionally, D1 also discloses that a filter can be replaced with a type of septum that allows access to the interior; see paragraph 43.
Regarding claim 10, the catheter as claimed is met by the catheter (48) of D1.
Regarding claim 11, the Applicant is directed to see the previously cited portions of D1 and D2.
Regarding claim 12, the Applicant is directed to the mapping of claim 1 supra.
Regarding claim 16, the method of using the interstitial fluid accumulation chamber is disclosed in the previously cited portions of D1.  As to the step of disposing the chamber in a mammal, the Applicant is to paragraph 7 of D1, and the step of disposing cells in the chamber is disclosed at least in paragraph 29 of D1.
Regarding claim 17, the Applicant is directed to see paragraph 12 of D1.
Regarding claim 18, the Applicant is directed to see paragraphs 7, 8, 16 and 47 of D1 where the step of withdrawing .
Regarding claim 20, the Applicant is directed to the previously cited portions of D1 and D2.
Claim(s) 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and D2 as applied to claims 1-3, 7-13, 15-18, and 20 above, and further in view of Tai et al (US 2017/0086963; hereafter referred to as Tai).  D1 as modified by D2 renders the claim language obvious but does not disclose a filter that has a bottom as well as sides.  Tai teaches that it was known to the same art of endeavor to utilize filters that have sides, a bottom and an open top; see paragraph 62 and Figure 2.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a filter with a bottom so that cell containment does not rely as much on the seal between the filter wall and the plate such that a surer containment function is provided.
Regarding claim 6, the cup shaped filter is described in paragraph 62 of Tai where the presence of a side wall, a bottom, and an open top is described.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over D1 and D2 as applied to claims 1-3, 7-13, 15-18, and 20 above, and further in view of Dalton (US 2014/0236078; hereafter referred to as D3).  D1 as modified by D2 renders the claim language obvious but does not teach the step of sampling fluids or material disposed in the chamber.  D3 teaches that it was known to the same art of endeavor to sample fluids of the chamber; see paragraph 56.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a person of ordinary skill to sample fluids of the chamber of D1 as a way to monitor the effectiveness and condition of the chamber contents.
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Cully et al (US 2018/0125632) is cited because it provides a chamber with both a filter and structural spacers; see the abstract and the figures.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774